MEMORANDUM**
Obdulia Cardoso de Salazar, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of her motion to reset the briefing schedule after she failed to file a timely brief with the BIA. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review this discretionary decision for *850abuse of discretion. See 8 C.F.R. § 1003.8(c)(1); Barapind v. Reno, 225 F.3d 1100, 1113 (9th Cir.2000). We review due process claims de novo. Munoz v. Ashcroft, 339 F.3d 950, 955 (9th Cir.2003). We deny the petition for review.
Cardoso contends that the BIA should have granted her motion to reset the briefing schedule because she claims she did not receive the BIA’s original briefing schedule or a copy of the transcript from her hearing before the immigration judge. The BIA did not abuse its discretion by denying her motion, because the BIA sent the schedule and transcript to Cardoso’s address of record. Cf. Singh v. Ashcroft, 362 F.3d 1164, 1168-69 (9th Cir.2004) (finding due process violation where BIA sent briefing schedule to incorrect address). As the materials were “reasonably calculated” to reach Cardoso, her due process contention also fails. See Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.